Colebrooke Theat. LLP v Bibeau (2017 NY Slip Op 08441)





Colebrooke Theat. LLP v Bibeau


2017 NY Slip Op 08441


Decided on November 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2017

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Kahn, Moulton, JJ.


5082 651440/14

[*1]Colebrooke Theatrical LLP, Plaintiff-Respondent, 
vStephane Bibeau, et al., Defendants-Appellants, Jean-Francois Rodrigue, Defendant.


Mangan Ginsberg LLP, New York (Michael P. Mangan of counsel), for appellants.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered on or about August 8, 2016, which to the extent appealed from, denied the motion of defendants to vacate the default judgment as against Stephane Bibeau and C3 Global Capital HK Limited (C3 Global), unanimously affirmed, with costs.
Bibeau's conclusory denials that service did not occur are insufficient to rebut the presumption of service as detailed in the affidavit of service (see Marston v Cole, 147 AD3d 678, 680 [1st Dept 2017]; Trini Realty Corp. v Fulton Ctr. LLC, 53 AD3d 479 [2d Dept 2008]; Colon v Beekman Downtown Hosp., 111 AD2d 841 [2d Dept 1985]). Nor are they sufficient to require a traverse hearing (see Reem Contr. v Altschul & Altschul, 117 AD3d 583, 584 [1st Dept 2014]). C3 Global was also validly served, pursuant to the Hague Convention and Hong Kong Rules, at its registered office, an office it may not have occupied on the date of service, but nonetheless used (Hague Convention, Declaration of Hong Kong, Article 5[1][a]).
Defendants' arguments pursuant to CPLR 5015(a)(1) are also without merit. Bibeau's opinion that he had not been properly served, and was thus free to ignore the suit, a copy of which he received in the mail, was not reasonable (see Yao Ping Tang v Grand Estate, LLC, 77 AD3d 822, 823 [2d Dept 2010]). In any event, neither Bibeau, nor C3 Global, presented a meritorious defense to this breach of contract action.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 30, 2017
CLERK